NO. 07-10-00519-CR AND 07-10-00520-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                      APRIL 27, 2011


                          THE STATE OF TEXAS, APPELLANT

                                              v.

                           DAVID NEAL DUNCAN, APPELLEE


             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 20,170-C; HONORABLE DON R. EMERSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           ORDER ON ABATE AND REMAND

       Pending before us is the State’s motion to abate the appeal and remand the

matter back to the trial court so that findings of fact and conclusions of law can be filed.

The record reflects that the State timely filed a request for findings of fact and

conclusions of law. However, none were ever filed. In State v. Cullen, 195 S.W.3d 696,

699 (Tex.Crim.App. 2006), the Court of Criminal Appeals held that, "[u]pon the request

of the losing party on a motion to suppress evidence, the trial court shall state its

essential findings." In Cullen, the Court explained that the trial court's refusal to state its
findings and conclusions prevented the court of appeals from a meaningful review of the

decision to grant or deny the motion to suppress. Id. at 698.


       Accordingly, we abate the appeal and remand the matter back to the trial court.

See TEX. R. APP. P. 44.4. We further direct the Honorable Don R. Emerson, sitting by

assignment as judge of the 251st Judicial District Court, Randall County, Texas, to

execute findings of fact and conclusions of law in this cause as required by Cullen. We

also direct him to execute his findings and conclusions and file them with the clerk of

this court, via a supplemental clerk's record, on or before May 27, 2011. Upon the filing

of the supplemental clerk's record containing the findings and conclusions, the appeal

will be reinstated.


       It is so ordered.


                                                                Per Curiam



Do not publish.




                                            2